DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,229,300. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Patent ‘300 claim:
Regarding claim 1, a method for providing asymmetric identification and access with respect to a passive radio-frequency tag (Tag 3) in a tag population (Tags 1-5), the passive tag (Tag 3) being configured for receiving commands, among which commands for acknowledging a tag, referred to as ACK, an ACK command comprising an identification parameter in the form of a 16-bit number, the tag (Tag 3) having:
A slot counter holding a value determining the point in an inventory round at which the tag (Tag 3) may respond to a reader (Reader E),
A random number generator or pseudo-random number generator, arranged to generate a 16-bit value when the tag (Tag 3) starts participating in an inventory round, and arranged to generate another 16-bit value when the reader (Reader E) starts accessing the tag (Tag 3),
A state that characterizes the tag’s behavior and response to the reader’s commands, said state being part of a state list comprising:
Ready, which is a holding state for a tag not currently participating in an inventory round,
Arbitrate, which is holding state for a tag currently participating in an inventory round and whose slot counter holds a nonzero value,
Open or secured, which are states a tag transitions to when a reader starts accessing it, said method comprising the following steps, performed by the tag (Tag 3) initially in
the Ready state:
receiving a command for initiating an inventory round, referred to as inventory initiating command, said inventory initiating command comprising, as a parameter, a reader identifier (RD) in the form of a N-bit number, N being an integer in the range
generating with the random number generator or pseudo-random number generator, a 16-bit value referred to as first binding handle, said first binding handle comprising N juxtaposed bits forming the reader identifier (RD),
backscattering the first binding handle, said first binding handle being received by the reader (Reader E),
receiving a command for initiating a tag access, referred to as access initiating command, said access initiating command having the first binding handle as a parameter,
generating with the random number generator or pseudo-random number generator, a 16-bit value referred to as second binding handle, said second binding handle comprising N juxtaposed bits forming the reader identifier (RD), said reader identifier (RD) being located within the second binding handle at a location similar to the location of the reader identifier (RD) within the first binding handle,
backscattering the second binding handle, said second binding handle being received by the reader (Reader E),
transitioning to the Open or Secured state,
receiving an ACK command,
comparing the reader identifier (RD) with a code formed by N bits of the identification parameter of said ACK command that are positioned at a location similar to the location of the reader identifier within the first or second binding handle, and in a case where said code and said reader identifier (RD) differ, then ignoring said ACK command.
Claims of Patent ‘300 lack the teaching of 
the tag having an inventoried flag for each session a reader may use to identify the tag within an inventory round, said inventoried flag having a value indicating whether the tag may respond to the reader, the inventoried flag comprising at least two possible values, A or B for example, the first initiating command including a session number as a parameter, and one selected inventoried flag value of the at least two possible values, the method comprising the following step, performed after receiving the inventory initiating command : setting the inventoried flag to the selected value for the session specified in the inventory initiating command,
wherein only tags having the selected inventoried flag value for the session number are inventoried, the first initiating command only including the same inventoried flag for every inventoried tags during a session, and wherein the at least other inventoried flag value is never used during the session.
However one of ordinary skill in the art would have readily recognized that providing the teaching of Patent ‘300 with the tag having an inventoried flag for each session a reader may use to identify the tag within an inventory round, said inventoried flag having a value indicating whether the tag may respond to the reader, the inventoried flag comprising at least two possible values, A or B for example, the first initiating command including a session number as a parameter, and one selected inventoried flag value of the at least two possible values, the method comprising the following step, performed after receiving the inventory initiating command : setting the inventoried flag to the selected value for the session specified in the inventory initiating command, would have been beneficial for the optimization of the tag for the purpose of efficiency as well as inventory.  Therefore it would have been obvious at the time the invention was made to modify the teachings of the claims of Patent ‘300 to arrive at the claims of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bae et al. (US 2010/0001843) teach an apparatus and method for integrated reader and tag.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 01, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876